Citation Nr: 1749677	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-34 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

The Veteran withdrew his claim of entitlement to service connection for PTSD in a September 2017 Statement in Support of Claim.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In a September 2017 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim for entitlement to service connection for PTSD.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to service connection for PTSD is dismissed




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


